Citation Nr: 0516765	
Decision Date: 06/20/05    Archive Date: 06/27/05

DOCKET NO.  02-06 896A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Buffalo, New York


THE ISSUE

Entitlement to an effective date earlier than May 21, 2001, 
for the grant of service connection for diabetes mellitus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.A. Rein, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1965 to March 
1968, including  service in the Republic of Vietnam.

This case comes to the Board of Veterans'Appeals (Board) on 
appeal from a January 2002 rating decision by the RO in 
Buffalo, New York that granted service connection for 
diabetes mellitus, pursuant to 38 C.F.R. § 3.309 (e), 
effective May 21, 2001.  The veteran disagrees with the 
effective date of the award.  

The veteran initially requested a hearing before the Board, 
but later withdrew his request in a June 2002 letter.  In 
January 2004, the Board remanded the case to the RO for 
further development and readjudication.  The case was 
subsequently returned to the Board.  

In June 2004, the RO received a faxed statement from the 
veteran that appears to raise several new issues including: 
the timely receipt of a notice of disagreement regarding an 
August 2002 rating decision that denied service connection 
for hypertension, increased ratings for the veteran's 
service-connected diabetes mellitus, degenerative arthritis 
of the left shoulder and pes planus and a claim for 
entitlement to service connection for peripheral neuropathy.  
As these issues are not currently in appellate status, they 
are referred to the RO for appropriate action.


FINDINGS OF FACT

1.  In April 1996, the RO received the veteran's initial 
claim for entitlement to non-service connected pension 
benefits for diabetes mellitus.

2.  On May 21, 2001, the RO received the veteran's first 
claim for entitlement to service connection for diabetes 
mellitus, Type II, from exposure to Agent Orange. 

3.  No prior claims, formal or informal, for entitlement to 
service connection for type II diabetes mellitus are of 
record.

4.  In January 2002, the RO granted service connection for 
diabetes associated with herbicide exposure, rated as 20 
percent disabling, and assigned an effective date May 21, 
2001, the date of receipt of claim.  

4.  The effective date for the grant of service connection 
for diabetes mellitus is May 8, 2001, the effective date of 
the regulation adding diabetes mellitus, Type II, to the list 
of diseases presumed related to herbicide exposure, was.


CONCLUSION OF LAW

The criteria for an earlier effective date of May 8, 2001, 
for the grant of service connection for diabetes mellitus, 
Type II, based on presumptive exposure to Agent Orange have 
been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.114 
(a)(1), 3.307, 3.309(e), 3.400 (p) (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See, 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  The new law also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)). 

The Board notes that a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1). The 
Court made a conclusion similar to the one reached in 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related 
Board regulation, 38 C.F.R. § 19.9).  The Court found that 
the 30-day period provided in § 3.159(b)(1) to respond to a 
VCAA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  With 
respect to Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, on December 16, 2003, the President signed 
H.R. 2297, the Veterans Benefits Act of 2003 (the Act).  
Section 701 of the Act contains amendments to 38 U.S.C. §§ 
5102 and 5103.  The Act contains a provision that clarifies 
that VA may make a decision on a claim before the expiration 
of the one-year VCAA notice period.  Veterans Benefits Act of 
2003, P.L. 108- __, Section 701 (H.R. 2297, December 16, 
2003).

The record reflects that VA has made reasonable efforts to 
notify the veteran of the information and evidence needed to 
substantiate his claim.  The veteran was provided with a copy 
of the rating decision noted above, a May 2002 statement of 
the case and an October 2002 supplemental statement of the 
case.  He was furnished a VCAA letter in February 2004.  The 
veteran has written in numerous statements during the course 
of the appeal and the Board finds that he was properly 
notified.  

These documents, collectively, provide notice of the law and 
governing regulations, as well as the reasons for the 
determination made regarding his claim.  By way of these 
documents, the veteran was also specifically informed of the 
cumulative evidence already having been previously provided 
to VA or obtained by VA on his behalf.  The February 2004 
letter informed the veteran of what evidence VA would obtain.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  All 
available records have been obtained and associated with the 
claims folder.

The Board notes that a VCAA letter was mailed to the veteran 
subsequent to the appealed rating decision in violation of 
the VCAA.  The Board, however, finds that in the instant case 
the veteran has not been prejudiced by this defect.  In this 
regard, after the rating action on appeal was certified to 
the Board, the case was remanded for compliance with the VCAA 
and in February 2004, the RO furnished the veteran with a 
VCAA letter.  The veteran was provided notice of the division 
of responsibility in obtaining evidence pertinent to his case 
and ample opportunity for the veteran and his representative 
to submit and/or identify such evidence.  Statements from the 
veteran and additional representative arguments have 
subsequently been received.  Moreover, although the claim now 
at issue concerns whether the veteran is entitled to an 
earlier effective date for this condition (as opposed to 
service connection since that has been granted), VA is not 
required to provide additional VCAA notice concerning this 
downstream issue since VA already has given VCAA notice 
regarding the original service connection claim.  See 
VAOPGCPREC 8-2003 (Dec. 22, 2003).  Therefore, under the 
circumstances, the Board finds that any error in the 
implementation of the VCAA is deemed to be harmless error.  
VA has satisfied both its duty to notify and assist the 
veteran in this case and adjudication of this appeal at this 
juncture poses no risk of prejudice to the veteran.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Factual Background

On April 17, 1996, the RO received the veteran's claim, VA 
Form 21-526, for non-service-connected pension for diabetes 
mellitus.   The veteran stated that he had several 
sicknesses, diseases or injuries, including one for 
"sugar".  The veteran remarked that he elected pension if 
it was a greater benefit.  

On April 22, 1996, the RO received a VA Form 21-527, Income 
Net Worth and Employment Statement.  Accompanying this 
document was a statement from the veteran, VA Form 21-4138, 
in which he referenced the attached VA Form 21-527 
application for pension.  He listed several non-service 
connected disabilities, including diabetes.  He also 
indicated that this was also a waiver of VA compensation to 
receive pension as the greater benefit.  He also requested an 
increased rating for his service connected pes planus.  At 
this time service connection was in effect for several 
disorders with a combined rating of 40 percent.  

Outpatient VA treatment reports from October 1995 to March 
1996 reflect treatment for various complaints, including the 
veteran's complaints of high blood sugar.  An August 1996 VA 
examination report reflected a diagnosis of non-insulin 
dependent diabetes mellitus.

In a December 23, 1996 rating decision, the RO granted non-
service connected pension benefits for several disorders, 
including diabetes that was assigned a 20 percent rating.  
The veteran was notified of this decision and he did not 
appeal.  Accordingly, the December 1996 decision became 
final.  See 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§ 3.104, 20.1103 (2004).

On May 21, 2001, the RO received a VA Form 21-4138, in which 
the veteran claimed service connection for diabetes mellitus, 
Type II from in-service exposure to Agent Orange. Subsequent 
VA medical records received from February 1999 through June 
2001 reflected treatment for various diseases, including 
diabetes mellitus, Type II.
 
In a January 2002 rating decision, the RO granted service 
connection for diabetes associated with herbicide exposure, 
rated as 20 percent disabling, effective from May 21, 2001.  

In a February 2002 statement, the veteran's representative 
states that the veteran has been found to be permanently and 
totally disabled for a number of conditions to include 
diabetes mellitus since mid-1990.  Since a claim by a veteran 
for pension may be considered to be a claim for compensation 
(38 C.F.R. § 3.151(a)), it is asserted that, essentially, the 
above mid-1990s, represents the proper effective date for an 
award of service connection for diabetes mellitus pursuant to 
the United States District Court Order in Nehmer v. U.S. 
Veterans Admin.

Analysis

In general, the statutory criteria for the determination of 
an effective date of an award of disability compensation are 
set forth in 38 U.S.C.A. § 5110 (West 2002). Except as 
otherwise provided, the effective date of an evaluation and 
award of compensation based on an original claim, a claim 
reopened after a final disallowance, or a claim for increase 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  See 38 C.F.R. § 
3.400 (2004).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 C.F.R. § 3.151(a) 
(2004).  A claim for VA benefits, whether formal or informal, 
must be in writing and must identify the benefit sought.  38 
U.S.C.A. § 5101 (West 2002); 38 C.F.R. §§ 3.1(p), 3.151, 
3.155 (2004); Rodriguez v. West, 189 F.3d 1351 (Fed.Cir. 
1999); Lalonde v. West, 12 Vet. App. 377 (1999).  While the 
VA should broadly interpret submissions from a veteran, it is 
not required to conjure up claims not specifically raised.  
Brannon v. West, 12 Vet. App. 32 (1998).

On February 6, 1991, the Agent Orange Act of 1991, Pub. Law 
102-4, 105 Stat. 11 (1991) was enacted.  It added to Title 38 
a new section (§ 1116) establishing a scientific-evidence 
review process for the establishment of presumptions of 
service connection for diseases associated with exposure to 
herbicide agents.  38 U.S.C.A. § 1116 (West 2002).  Pursuant 
to 38 U.S.C.A. § 1116, VA, in 2000, requested that the 
National Academy of Science (NAS) assess whether there was a 
connection between exposure to Agent Orange and the 
subsequent development of Type II diabetes.  After the NAS 
issued its report concluding that such connection appeared to 
exist, VA in May 2001 published a final rule notice in the 
Federal Register amending 38 C.F.R. § 3.309(e) to allow 
presumptive service connection for Type II diabetes.
 
Effective on May 8, 2001, the provisions of 38 C.F.R. §§ 
3.307(a) and 3.309(e) were amended to allow presumptive 
service connection for diabetes mellitus, Type II, which 
might become manifest to a degree of 10 percent or more at 
any time after service.  A veteran exposed to herbicide agent 
during service in Vietnam during specified periods who later 
acquires diabetes mellitus, Type II, shall be service 
connected if the requirements of 38 C.F.R. § 3.307(a)(6) are 
met, even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 
C.F.R. § 3.309(e) (2004).

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim will be the date of receipt of the claim or date 
entitlement arose, whichever is the later.  38 U.S.C.A. § 
5110(a) (West 2002); 38 C.F.R. § 3.400 (2004).  A claim filed 
within one year from service separation shall be established 
the day following such separation.  Under 38 U.S.C.A. § 
5110(a) (West 2002); 38 C.F.R. § 3.400(b)(2)(ii) (2004), the 
effective date of an award of presumptive service connection 
shall be the date entitlement arose, if the claim is received 
within one year after separation from active duty; otherwise, 
date of receipt of claim, or date entitlement arose, 
whichever is later.

Where compensation is awarded pursuant to a liberalizing law, 
the effective date of such award shall be fixed in accordance 
with the facts found, but shall not be earlier than the 
effective date of the act or administrative issue.  See 38 
C.F.R. § 3.114 (2004).   Under those provisions, awards based 
on presumptions of service connection established under the 
Agent Orange Act of 1991 can be made effective no earlier 
than the date VA issued the regulation authorizing the 
presumption.  In order for a claimant to be eligible for a 
retroactive payment under the provisions of this paragraph, 
the evidence must show that the claimant met all eligibility 
criteria for the liberalized benefit on the effective date of 
the liberalizing law or VA issue and that such eligibility 
existed continuously from that date to the date of claim or 
administrative determination of entitlement.  Id.  The 
provisions of this paragraph are applicable to original and 
reopened claims as well as claims for increase.  Id.  If a 
claim is reviewed on the initiative of VA within one year 
from the effective date of the law or VA issue, or at the 
request of a claimant received within one year from that 
date, benefits may be authorized from the effective date of 
the law or VA issue.  See 38 U.S.C.A. § 5110(g) (West 2002); 
38 C.F.R. § 3.114(a)(1) (2004).

In May 1989, the United States District Court for the 
Northern District of California voided all denials of Agent 
Orange claims based on the regulations that became effective 
on September 25, 1985. Nehmer v. United States Veterans' 
Administration, 712 F. Supp. 1404, 1409 (N.D. Cal. 1989) 
(Nehmer I).  The district court later clarified its ruling, 
holding that the covered claims were those in which the 
disease or cause of death was later found to be service 
connected under valid VA regulations.  Nehmer v. United 
States Veterans' Administration, 32 F. Supp. 2d 1175, 1183 
(N.D. Cal. 1999) (Nehmer II).

In May 1991, the United States government and the plaintiffs 
in the Nehmer litigation entered into a stipulation according 
to which VA would readjudicate claims the denials of which 
were voided by Nehmer I.  Nehmer v. United States Veterans' 
Administration, No. CV-86-6160 (TEH) (N.D. Cal. May 17, 1991) 
(Nehmer Stipulation).  The effective date of any resulting 
award of benefits would be based on the filing date of the 
original claim, for claims originally filed before May 3, 
1989 (Stipulation 1), or on the later of the filing date of 
the claim or the date of disability or death of the veteran, 
for claims filed after May 3, 1989 (Stipulation 2).  See 
Williams v. Principi, 310 F.3d 1374, 1375-76 (Fed. Cir. 
2002).

The Nehmer stipulations were incorporated into a final 
regulation that became effective on September 24, 2003.  See 
68 Fed. Reg. 50,966 (Aug. 25, 2003).  The new regulation 
allows for the assignment of an effective date prior to the 
enactment of the liberalizing regulation if VA previously 
denied compensation for this same claim in a decision issued 
between September 25, 1985 and May 3, 1989 or if the original 
claim of entitlement for the covered herbicide disease was 
outstanding before VA between March 3, 1989, and the 
effective date of the statute or regulation establishing a 
presumption of service connection for the covered disease.  
38 C.F.R. § 3.816 (2004).

The veteran and his representative maintain that a claim by a 
veteran for pension may be considered to be a claim for 
compensation pursuant to 38 C.F.R. § 3.151(a) (2004).  VA is 
not automatically required to treat every pension claim as 
also being a compensation claim and vise versa.  38 C.F.R. § 
3.151(a) (. . . a claim for pension may be considered a claim 
for compensation) (emphasis added).  Rather, the Secretary 
has to exercise his discretion under the regulation in 
accordance with the contents of the application and the 
evidence in support of it.  See Stewart v. Brown, 10 Vet. 
App. 15, 18 (1997); see also Willis v. Brown, 6 Vet. App. 
433, 435 (1994) (the operative word "may," in the regulation, 
clearly indicates discretion).  

The record reflects that in April 1996, the RO received the 
veteran's claim, VA Form 21-526, which is a claim for 
compensation and/or pension.  However, received by the RO 5 
days later was the veteran's Statement in Support of Claim, 
Form 21-4138, in which the veteran clearly stated that he was 
seeking pension benefits for diabetes mellitus as a non-
service connected disability.  The veteran did not indicate 
that he was also claiming compensation for service connection 
for diabetes mellitus.  Moreover, there was no reason for VA 
to infer a claim of service connection for diabetes mellitus 
on behalf of the veteran because diabetes mellitus was not 
recognized as a disability for which service connection could 
be presumed based on exposure to Agent Orange at the time, 
and the veteran had not provided any information in his April 
1996 application linking such disability to service.  See 
Brannon, supra.  Additionally, there was no reference to the 
veteran's diabetes mellitus as being related to service by 
either the veteran, the veteran's physicians or the veteran's 
representative.  Therefore, this submission cannot be 
regarded as a claim for service connection for diabetes 
mellitus because even an informal claim must identify the 
benefits sought.  See Brannon, 12 Vet. App. at 35.

The next aspect of the claim to be determined is whether the 
VA medical records will be accepted as an informal claim for 
benefits under an existing law or for benefits under a 
liberalizing law or VA issue, if the report relates to a 
disability which may establish entitlement.  38 C.F.R. § 
3.157(a) (2004).  According to the United States Court of 
Appeals for Veterans Claims (Court), 38 C.F.R. § 3.157 only 
applies to a defined group of claims, i.e., as to disability 
compensation, those claims for an increase of a service-
connected rating where service connection has already been 
established.  Sears v. Principi, 16 Vet. App. 244, 249 
(2002).  Hence, the VA medical records used to grant the 
veteran pension benefits cannot be accepted as informal 
claims for disabilities where service connection has not been 
established.  Id.  Furthermore, the mere presence of medical 
evidence does not establish intent on the part of the veteran 
to seek service connection for a condition.  Brannon v. West, 
12 Vet. App. 32, 35 (1998).    
 
The veteran is a "Nehmer class member" within the meaning of 
38 C.F.R. § 3.816(b)(1) and has a "Covered herbicide disease" 
within the meaning of 38 C.F.R. § 3.816(b)(2), i.e., diabetes 
mellitus.  The effective date for the liberalizing regulation 
which added diabetes mellitus as a disease presumptively due 
to in-service exposure to herbicides is May 8, 2001.  See 
Liesegang, supra.  However, since the veteran's claim of 
service connection for diabetes mellitus, Type II, from 
exposure to Agent Orange was not pending or received between 
March 3, 1989, and May 8, 2001, and VA did not previously 
deny compensation for this same claim in a decision issued 
between September 25, 1985 and May 3, 1989, an earlier 
effective date is not warranted under 38 C.F.R. § 3.816 
(c)(1) or (c)(2) (2004).  Therefore, the effective date of 
the award shall be determined in accordance with 38 C.F.R. §§ 
3.114 and 3.400 (2004).   

Under applicable effective date regulations in 38 C.F.R. §§ 
3.114 and 3.400(p) (2004), awards based on presumptions of 
service connection established under the Agent Orange Act of 
1991, can be made effective no earlier than the date VA 
issued the liberalizing regulation authorizing the 
presumption.  Since the veteran's claim for entitlement to 
service connection for diabetes mellitus, Type II from 
exposure to Agent Orange was received within one year from 
the effective date of the liberalizing regulation authorizing 
the presumption, an effective date of May 8, 2001, is 
assignable.  See 38 C.F.R. § 3.114 (a)(1) (2004).  As 
discussed above there is no basis for assigning an effective 
date prior to may 8, 2001 for the grant of service connection 
for the diabetes.


ORDER

An effective date of May 8, 2001, for the award of service 
connection for diabetes mellitus from exposure to Agent 
Orange is granted, subject to the laws and regulations 
governing the payment of monetary benefits.


                        
____________________________________________
	ROBERT P. REGAN 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


